Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 This communication is in response to Application No. 16/005,636 filed on 11 June 2018.  	Claims 1-20 are presented for examination.

Panel Decision from Pre-Appeal Brief Review
The 10/4/2021 Pre-Appeal Brief Request addresses the Jiang/Surcouf/Cooper system of the 7/2/2021 Final Rejection. Applicant argues:
No Defining a Shared Memory Space for a Service Virtual Machine and Several Containers to Perform Services on a Data Message in the Shared Memory Space
No Process of a Service Virtual Machine Indicating that a Service Container Should Provide Service for a Data Message
No Process of a Service Virtual Machine Indicating that a Service Container Should Provide Service for a Data Message After Prior Service Has Been Provided
No Process of a Service Virtual Machine Receiving an Indication to Drop a Data Message from a Service Container and Not Sending Future Service Indications
No Process of a Service Virtual Machine Indicating that a Later Service Container Should Provide Service for a Data Message After Data Message is Altered
No Time Period When a Data Message Stored in a Shared Memory Location can be Read by Several Containers and Modified by a Single Container
The 11/2/2021 Panel Decision concluded that the application is allowable. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "on a computer that executes a service virtual machine (VM) comprising a plurality of containers for providing network services for data messages received by the service VM," "defining a location in the allocated memory as a shared memory location that is to be shared among the service VM and the plurality of containers," and "for each particular network service container in the identified set of network service containers, retrieving the data message from the shared memory location performing the service of the particular network service container on the data message and storing the data message back at the shared memory location," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2018/0157517 A1 to Dong et al discloses a system that executes virtual machines comprising a plurality of containers for providing network 

The Dong/Wells/Christiansen system fails to disclose "on a computer that executes a service virtual machine (VM) comprising a plurality of containers for providing network services for data messages received by the service VM," "defining a location in the allocated memory as a shared memory location that is to be shared among the service VM and the plurality of containers," and "for each particular network service container in the identified set of network service containers, retrieving the data message from the shared memory location performing the service of the particular network service container on the data message and storing the data message back at the shared memory location."


 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1 and 11 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  US PGPUB 2018/0270124 A1 to Chugtu et al discloses an amount of memory resources for containers.
b.  US Patent 10,362,110 B1 to Matylitski discloses a shared memory accessible to multiple containers.
c.  US PGPUB 2017/0208011 A1 to Bosch et al discloses using shared memory between container processes.
d.  US PGPUB 2016/0266917 A1 to Emelyanov et al discloses shared memory of a hardware node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459